IN THE SUPREME COURT OF MISSISSIPPI

                                    NO. 2005-IA-02317-SCT

TYSON BREEDERS, INC., STAN VARNER AND
MACK WALKER

v.

JAMES ERIC HARRISON


DATE OF JUDGMENT:                           11/28/2005
TRIAL JUDGE:                                HON. J. LARRY BUFFINGTON
COURT FROM WHICH APPEALED:                  COVINGTON COUNTY CHANCERY COURT
ATTORNEYS FOR APPELLANTS:                   LEWIS W. BELL
                                            G. DAVID GARNER
ATTORNEYS FOR APPELLEE:                     AUDRY REGNAL BLACKLEDGE
                                            DAVID SHOEMAKE
                                            JOHN DUDLEY BUTLER
NATURE OF THE CASE:                         CIVIL - CONTRACT
DISPOSITION:                                VACATED AND REMANDED -10/19/2006
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       EN BANC.

       SMITH, CHIEF JUSTICE, FOR THE COURT:

¶1.    This case is before the Court on appeal from the Chancery Court of Covington County,

by the defendant Tyson Breeders, Inc. (“Tyson”).       Plaintiff James Eric Harrison seeks relief,

including specific performance, injunctive relief, and actual and punitive damages, from Tyson,

alleging that Tyson is responsible for damages he sustained when Tyson allegedly failed to

abide by their Hatch Egg Production (HEP) Contract.1


       1
         Tyson enters HEP contracts in order to supply fertilized eggs that can be hatched and
grown into marketable poultry. Tyson delivers hens and cockerels to producers who are then
expected to provide care and maintenance for the chickens for a period of approximately forty
¶2.      Tyson seeks review of the chancellor’s order, which (1) granted partial summary

judgment to Harrison on Harrison’s breach of contract claim, and (2) transferred the remaining

issue of damages to the Circuit Court of Covington County for a trial to determine damages.

Tyson argues that the chancellor erred as a matter of law by failing to transfer Harrison’s

action, in its entirety, to the circuit court. As such, Tyson asserts the chancellor’s order should

be vacated and the entire matter transferred to the circuit court.       In the alternative, Tyson

claims that there are genuine issues of material fact as to Tyson’s alleged liability, and

therefore the order of partial summary judgment against Tyson should be vacated. Finding no

jurisdiction in the chancery court, we hold that chancellor erred.   Harrison’s case is best heard

in circuit court.

                           FACTS AND PROCEDURAL HISTORY

¶3.      In 2000, Tyson and Harrison entered into an agreement whereby Harrison would grow

and care for flocks of breeder hens      in return for Tyson furnishing the flocks and providing

feed, litter, poultry medication and technical instruction for the commercial production of

eggs.     Tyson informed Harrison in December of 2001, that he needed to enter into a

subsequent HEP contract. On February 4, 2002, Tyson completed and executed the subsequent

contract for a term of one year, beginning December 31, 2001 and ending on December 31,

2002.     Meanwhile, Harrison continued to repair and upgrade his equipment and facilities as



weeks. During the forty- week period, the chickens are allowed to breed, and the eggs produced
are collected by the producer, retrieved by Tyson, and transported to hatcheries. After the
forty-week period, all of the flock remaining is caught and transported to Tyson facilities for
further processing.

                                                2
required by Tyson.      He also continued to grow and care for the flocks of breeder hens for

Tyson until late February or early March, when Tyson personnel removed all chickens from

his property without any written notice of termination as required under the contract.        In

addition to his lack of notice, Harrison was not allowed to participate in performance

improvement procedures, which were also required by the terms of the contract before

termination.     Throughout the remainder of the contract term, Tyson refused to provide other

chickens to Harrison.

¶4.     On December 17, 2002, Harrison filed a Complaint, alleging that Tyson breached the

HEP contract by removing the chickens from his premises and by refusing to furnish him with

another flock.     Tyson unsuccessfully removed the case to federal court.   Upon remand, Tyson

moved to transfer the case to the Circuit Court of Covington County based on the following

grounds: (1) the chancery court lacked subject matter jurisdiction; (2) the remedies sought

were legal, not equitable, in nature; and (3) transfer was required to protect defendant’s

constitutional right to a jury trial. At the hearing on the Motion to Transfer on June 29, 2005,

the chancellor took the issue of transfer under advisement, but ultimately found the chancery

court had jurisdiction over the matter.         Harrison subsequently filed a motion for partial

summary judgment.       On November 28, 2005, the chancery court entered an order which

granted partial summary judgment in favor of Harrison for breach of contract and transferred

the matter to the Circuit Court of Covington County for the purpose of determining damages.

Tyson subsequently petitioned the court for interlocutory appeal, which was granted. See M.R.

A.P. 5. On appeal, Tyson presents the following issues for review:

                                                 3
         I.     Whether the Chancery Court Erred as a Matter of Law in Failing to
                Transfer this Action for Damages, in its Entirety, to the Circuit Court.

         II.    Alternatively, Whether the Chancery Court’s Entry of Partial Summary
                Judgment on Liability (Breach of Contract) Fails as a Matter of Law.

                                   STANDARD OF REVIEW

¶5.      Jurisdiction is a question of law that is reviewed by this Court de novo. Burnette v.

Hartford Underwriters Ins. Co., 770 So. 2d 948, 950 (Miss. 2000). The standard of review

for a ruling on a motion to transfer from chancery court to circuit court is also de novo. Union

Nat’l Life Ins. Co. v. Crosby, 870 So. 2d 1175, 1178 (Miss. 2004). Further, de novo review

of grants of summary judgment by a trial court applies equally to grants of partial summary

judgment. Webb v. Braswell, 930 So. 2d 387, 398 (Miss. 2006).

                                          ANALYSIS

¶6.      Tyson, citing Crosby, alleges that despite inclusion of purported “equitable” claims, a

complaint seeking actual and punitive damages and asserting claims for fraud, fraudulent

inducement, breach of contract and negligence is clearly legal in nature and should be heard

in circuit court to preserve the right of trial by jury. 870 So. 2d at 1179-82. Tyson also claims

that jurisdiction over a breach of contract action rests in circuit and not chancery court, and

the remedy on interlocutory appeal is to order the transfer of the case from chancery to circuit

court.    Tyson further claims that since the HEP contract sought to be specifically enforced

expired on December 31, 2002, there is no longer a contract upon which specific performance

can be granted. Poole v. McCarty, 229 Miss. 170, 90 So. 2d 190, 192-93 (1956).



                                                4
¶7.     Conversely, Harrison cites to Shaw v. Owen, 229 Miss. 126, 90 So. 2d 179, 181

(1956), which states “where a suit is brought in the chancery court and the court takes

jurisdiction on any one ground of equity, it will proceed in the one suit to a complete

adjudication and settlement of every one of all the several disputed questions materially

involved in the entire transaction . . . .”    Shaw has been cited by the Court in numerous

opinions, emphasizing that once a chancery court exercises equity jurisdiction, it may proceed

to completely adjudicate the suit and award all appropriate remedies, both legal and equitable,

even where the other questions involved in the suit are purely legal. Leaf River Forest Prods,

Inc. v. Deakle, 661 So. 2d 188, 193 (Miss. 1995). See also Tillotson v. Anders, 551 So. 2d
212, 213 (Miss. 1989) (where it appears from the face of a well-pleaded complaint there is

an independent basis for equity jurisdiction, chancery courts may hear and adjudge law claims).

¶8.     Article 6 of the Mississippi Constitution of 1890 designates the circuit court as a court

of general jurisdiction, and the chancery court as one of limited jurisdiction.     Section 159

limits the jurisdiction of chancery courts to the following areas: (a) all matters in equity; (b)

divorce and alimony; (c) matters testamentary and of administration; (d) minor's business; (e)

cases of idiocy, lunacy, and persons of unsound mind; and (f) all cases of which the said court

had jurisdiction under the laws in force when the Constitution was put in operation. Miss.

Const. art. 6, § 159. Section 162 states, “all causes that may be brought in the chancery court

whereof the circuit court has exclusive jurisdiction shall be transferred to the circuit court.”

Miss. Const. art. 6, § 162.



                                                5
¶9.         This Court has held that breach of contract issues are best heard in circuit court.

Southern Leisure Homes, Inc. v. Hardin, 742 So. 2d 1088, 1089-90 (Miss. 1999). In cases

in which some doubt exists as to whether a complaint is legal or equitable in nature, the better

practice is to try the case in circuit court. Id.        Although the Court has previously allowed a

chancery court to retain jurisdiction over cases involving questions of both law and equity,

more recent cases hold that equitable claims are more appropriately brought before a circuit

court when they are connected to a contractual relationship or other claims tied to questions

of law. ERA Franchise Sys. v. Mathis, 931 So. 2d 1278, 1282-83 (Miss. 2006).

¶10.        In Mathis, a former member of a real estate corporation alleged that member

defendants wilfully diverted corporate assets to new entities in an attempt to convert the

corporation’s assets, intentionally excluded plaintiff from the business and induced real estate

agents to terminate their agent contracts with the corporation by becoming agents of the new

entities,     resulting in the loss of his equity investment in the corporation.      Id. at 1279-80.

Plaintiff’s complaint contained numerous breach of contract allegations and requested relief

in the form of a constructive trust, estoppel, specific performance, and actual and punitive

damages. Id. at 1280. Similarly to the present case, the defendants in Mathis filed a motion

to transfer the case to circuit court, which the chancellor denied, and instead bifurcated the

action.      Id.   The chancellor stated that after ruling on "all derivative claim issues as raised by

the pleadings and any other strictly chancery matters," "all specific performance claims, if any,"

and "all claims for rescission asserted by Mathis", he would consider any remaining issues and



                                                     6
transfer any issues he deemed to be legal to circuit court. Id. The Court held that because the

claims involved questions of law and equity, requested punitive damages, and because having

the claims adjudicated in chancery court would deprive defendants of the right to a jury trial,

the case was better tried in circuit court. Id. at 1283-84.          Finding that the chancellor erred in

denying the defendants' motion to transfer the case to circuit court, the Court            reversed and

remanded the case with instructions to transfer the case to circuit court. Id.

¶11.    Additionally, the Court has held that "it is more appropriate for a circuit court to hear

equity claims than it is for a chancery court to hear actions at law since circuit courts have

general jurisdiction but chancery courts enjoy only limited jurisdiction".          Crosby, 870 So.2d

at 1182. See also Copiah Med. Assocs. v. Miss. Baptist Health Sys., 898 So. 2d 656, 661

(Miss. 2005) (the circuit court is more adept to handle equity cases, rather than the chancery

court to handle legal claims).      In Copiah, Crosby and Mathis, we have confirmed the lack of

jurisdiction in chancery court and the exclusive jurisdiction in circuit court in each of these

breach of contract cases, and accordingly ordered the transfer of each case to circuit court.

¶12.    We also stated, in Roberts v. Spence, that "ordinarily a court of equity will not attempt

to enforce a contract by specific performance where the parties have an adequate remedy at

law to recover damages growing out of a party's failure to carry out a contract's terms.” 209
So. 2d 623, 626 (Miss. 1968). This case does not involve an unique matter such as real estate

where specific performance is a particularly appropriate remedy.            Rather, the equitable remedy

sought by Harrison in his complaint filed on December 17, 2002, involved the specific



                                                     7
performance of a contract for services, which expired on December 31, 2002.                   The

chancellor’s order which granted partial summary judgment on liability for breach of contract

entitled Harrison to “relief either in equity by the enforcement by the Chancery Court of the

contract or through damages” (emphasis added).              Thus, even the chancellor’s order

demonstrates that specific performance is not the more appropriate remedy in this matter, as

the order also acknowledges an adequate remedy at law to recover damages.              Therefore,

consistent with the rationale in Roberts, the proper remedy for Harrison’s action for breach

of contract is at law to recover damages, which is best heard by the circuit court. Hardin, 742

So. 2d at 1089-90.

¶13.     Alternatively, Tyson argues that genuine issues of material fact exist concerning

Harrison’s failure to perform under the agreement.    As such, Tyson asserts that the chancery

court erred in granting partial summary of judgment on liability in favor of Harrison.    Having

found that the chancery court lacked proper jurisdiction to hear Harrison’s breach of contract

claims, Harrison was thus not entitled to judgment as a matter of law concerning those claims.

Therefore, this issue     concerning    the underlying merits of the chancellor’s judgment is

irrelevant.

                                         CONCLUSION

¶14.     Finding that Harrison’s claims include contractual questions of law and equity, request

punitive damages and because having the claims adjudicated in chancery court would deprive

Tyson of the right to a jury trial, we find the chancellor erred in failing to transfer the matter

to circuit court.   Because the chancery court did not have jurisdiction over Harrison’s claims,

                                                8
we also find that the order of partial summary judgment against Tyson on liability fails.   We

vacate the order of partial summary judgment against Tyson and remand with instructions to

transfer the case to the Covington County Circuit Court.

¶15.    VACATED AND REMANDED.

       WALLER, P.J., CARLSON AND DICKINSON, JJ., CONCUR. COBB, P.J.,
CONCURS IN RESULT ONLY. RANDOLPH, J., CONCURS IN PART AND DISSENTS
IN PART WITHOUT SEPARATE WRITTEN OPINION. DIAZ, EASLEY AND GRAVES,
JJ., DISSENT WITHOUT SEPARATE WRITTEN OPINION.




                                                   9